PHIPPS, Chief Judge,
concurring in part and dissenting in part.
I fully concur in Divisions 2 and 3 of the majority opinion, but respectfully dissent to Division 1 because I believe that the circumstantial evidence was insufficient to support Owens’s (Appellant’s) conviction for possession of methamphetamine, and it did not exclude the reasonable hypotheses that the methamphetamine was discarded by the front seat passenger, another motorist, or a pedestrian.
[T]he relevant question on appeal from denial of the general grounds of a motion for new trial is “whether after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” [1] The Jackson standard of review is applied so that “no person shall be made to suffer the onus of a criminal conviction *697except upon sufficient proof— defined as evidence necessary to convince a trier of fact beyond a reasonable doubt of the existence of every element of the offense.”2
The video recording taken from Officer Owens’s vehicle showed that after Appellant exited the van and walked back to Officer Pugh’s patrol vehicle, he spoke calmly with the officers, explaining that he and the passengers had just finished moving a washing machine or dryer to earn some money. After Appellant was placed in Officer Pugh’s patrol vehicle, both officers walked to the van, and Officer Owens conversed with the front seat passenger. The officers later walked back to Officer Owens’s vehicle, passing the door of Officer Pugh’s vehicle through which Appellant had been placed. Less than 30 seconds later, the front seat passenger walked past that same door of Officer Pugh’s patrol vehicle through which Appellant had been placed, and the front seat passenger made a motion with his hand. About 40 seconds later, the front seat passenger and an officer walked to that same door of Officer Pugh’s vehicle; the officer opened the door of the patrol vehicle, as the front seat passenger stood on the other side of the door. Seconds later, the officer closed the door; both officers and the front seat passenger walked to the van.
Later, as both officers walked away from the van and toward the patrol vehicles, Officer Owens shone his flashlight on the ground and found a bag containing a white substance that later tested positive for methamphetamine. The bag was found on the ground, outside the door of the patrol vehicle through which Appellant had been placed. Less than two minutes later, the van was driven away.
The front seat passenger was never searched. Neither passenger was questioned about the methamphetamine recovered at the stop, and neither passenger testified at trial. No effort was made to test the bag for fingerprints. At trial, Officer Pugh testified that he did not see Appellant drop anything on the ground. Officer Owens testified that he did not see Appellant commit a crime.
The trial court denied Appellant’s motion for a new trial, finding that as it concerned the possession of methamphetamine charge, “the evidence ... prove[d] more than spatial proximity because defendant was both spatially near the drugs, and was the only person to be near the drugs in the timeframe they were dropped. The defendant had exclusive opportunity for control.”
*698“Possession of contraband may be . . . actual or constructive.”3
A person may be found to have had constructive possession of contraband if it is shown that he had both the power and the intention at a given time to exercise dominion or control over it. A finding of constructive possession must be based upon some connection between the defendant and the contraband other than mere spatial proximity.4
Beyond a defendant’s spatial proximity to the drugs, constructive possession may be shown by demonstrating the defendant knowingly had both the power and intention at a given time to exercise control over the substance. Power may be inferred from access to the drugs, while the matter of intent may be derived from the surrounding circumstances.5
In Brown v. State 6 as a police officer approached a defendant in front of a house, the defendant ran away, breaking lawn ornaments in his flight and disregarding officers’ commands to stop. Officers chased the defendant, tackled him to the ground, and handcuffed and arrested him. When they lifted the defendant from the ground, an officer found what appeared to be a crack pipe, lying on the ground nearby. The pipe was dry although the surrounding area was wet from a recent rain. The pipe tested positive for traces of cocaine.7 The defendant, convicted of possession of cocaine, challenged the sufficiency of the evidence to show that he had possessed the pipe.8 Holding that the state had presented evidence other than the defendant’s mere spatial proximity to the pipe containing cocaine to show that he had constructive possession over it, the court stated:
The pipe was dry, although it had been raining and the surrounding area was “soaked”; from this evidence the court as factfinder could infer that the pipe had been on the ground for a very short period of time. In addition, the state introduced similar transaction evidence that [the defendant] had *699been carrying a small crack pipe in the pocket of his jacket on the occasion of an earlier arrest.9
In Wright v. State,10 this court held that the evidence established a meaningful connection between a defendant and contraband which showed that the defendant had exercised power and dominion over drugs not found on his person.11 In that case, police officers apprehended the defendant after pursuing him from the scene of a shooting; when they caught him he had crawled partly underneath the front end of a car. After arresting the defendant, officers located a large amount of cash in his pockets and drugs inside the wheel well of the car; the drugs were within arm’s-reach of the defendant; and no one but the defendant had been under the car since his apprehension.12 Moreover, the bag in which the drugs were placed did not appear dirty, weathered, or damp; thus, the jury could infer that the drugs had been recently placed in the wheel well.13
In this case, the van driven by Appellant was stopped for a traffic violation. Appellant spoke calmly with the officers, explaining what he and the passengers had just finished doing and admitting that he and one of the passengers had earlier consumed alcoholic beverages. Neither officer saw Appellant throw or drop anything on the ground; and there was no testimony that either officer saw Appellant make a throwing motion, either as Appellant was being detained and placed in the patrol vehicle or when one of the officers later opened the door of the patrol vehicle through which Appellant had been placed. Neither video recording of the stop showed either Appellant or the front seat passenger throwing anything on the ground; nor does either video show anything being thrown or dropped onto the ground where the methamphetamine was found. Neither passenger testified at trial. And although the state argued to the jury that inclement weather or traffic would have damaged the methamphetamine had it been on the ground before the traffic stop, the state presented no testimony as to the weather conditions around that time period or of the amount or type of traffic common to the road.
Citing Taylor v. State,14 the state argues that Appellant’s suspicious driving, use of profanity, and admission to the officers that he had been moving a heavy appliance at a late hour, showed that he was *700under the influence of methamphetamine and thus connected Appellant to the methamphetamine found at the scene. But Taylor is distinguishable. In that case, this court affirmed a defendant’s conviction for possession of methamphetamine discovered in the back seat of a patrol vehicle immediately after the defendant, who had been sitting in the back seat, had been transported to jail. The transporting officer testified that he (the officer) had exclusive use of his patrol car and remained with it when it was being serviced by third parties; police recovered directly under the front passenger seat of a truck where the defendant had been sitting, a smoking pipe containing residue that tested positive for methamphetamine; and the state presented, as a similar transaction, evidence of a prior drug conviction.15 In this case, the front seat passenger of the van had twice walked past the area where the methamphetamine was found, there was no evidence of other drugs or drug paraphernalia found on or within Appellant’s immediate presence or in the van, and the state presented no evidence of similar transactions.
The majority opinion states that the video recording taken from Officer Owens’s vehicle depicts an object falling to the ground during the traffic stop. While it is true that an unidentified object fell to the ground during the stop, that object was not the contraband that the officers later recovered which formed the basis for the possession of methamphetamine charge. Although the maj ority opinion states that Appellant had dropped the object, the identity of the person who threw the object on the ground is not discernible from the video. And in any event, even if Appellant threw it on the ground, the video shows that from the time the object landed on the ground to the end of the video, it remained on the ground where it initially landed, in an area (the front end of the patrol vehicle) different from where the contraband was recovered (the rear door of the patrol vehicle, almost underneath the vehicle).
The majority opinion’s finding that Appellant “attempted to kick something under the patrol car,” is simply not depicted on the video; to the extent that the video shows Appellant moving his feet toward the roadway as he was standing, such act occurred at the front end of the patrol vehicle, an area (as already stated) different from where the contraband which formed the basis for the possession of methamphetamine charge was found. The majority opinion states that as Appellant was being placed in the patrol vehicle, he made movements with his hands consistent with discarding an object. However, had Appellant discarded anything at that time, it would have been *701apparent from the video because the video depicted an unobstructed view of his hands at the time he was being placed in the patrol vehicle. The video does not show anything falling or dropping from his hands. Thus, the evidence the majority opinion relies on could not be construed to have supported the jury’s verdict of guilty.
The conduct upon which the state relies does not show, in addition to spatial proximity, the connection necessary to establish that Appellant had both the power and intention at the time of his arrest to exercise dominion or control over the drugs.16
Where, as here, the state’s constructive possession case is based wholly on circumstantial evidence, the law requires that the proved facts shall not only be consistent with the hypothesis of guilt, but shall exclude every other reasonable hypothesis save that of the guilt of the accused. The burden to present evidence excluding every other reasonable hypothesis save that of guilt rests upon the state.17
Whether or not in a given case circumstances are sufficient to exclude every reasonable hypothesis save the guilt of the accused, is primarily a question for determination by the [finder of fact]. . . . However, this court as a court of law, where there appears a hypothesis from the evidence, or from the lack of evidence . . . pointing to the innocence of the accused, and which tested by all human experience is a reasonable one, may declare it so as a matter of law.18
In my opinion, the evidence did not exclude the reasonable hypotheses that the methamphetamine was discarded by the front seat *702passenger, another motorist, or a pedestrian.19 Accordingly, I would conclude that the state failed to meet its burden, and reverse Appellant’s conviction for possession of methamphetamine.
Decided March 28, 2014.
Peter H. Banse, for appellant.
T. Craig Earnest, District Attorney, for appellee.
I am authorized to state that Presiding Judge Ellington and Judge Miller join in this opinion.

 Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979).


 Walker v. State, 247 Ga. 746, 748-749 (2) (280 SE2d 333) (1981), citing Jackson, supra. After his convictions for possession of methamphetamine, driving while his license was suspended, and driving a vehicle with defective equipment, Owens moved for a new trial, which the trial court denied.


 Herberman v. State, 287 Ga. App. 635, 637 (1) (653 SE2d 74) (2007) (punctuation and footnote omitted).


 Aquino v. State, 308 Ga. App. 163, 165 (1) (706 SE2d 746) (2011) (citation and punctuation omitted).


 In the Interest of Q. P., 286 Ga. App. 225, 226-227 (648 SE2d 731) (2007) (footnote omitted).


 314 Ga. App. 212 (723 SE2d 504) (2012).


 Id.


 Id. at 213 (2).


 Id. at 213-214 (2) (citations omitted).


 302 Ga. App. 332 (690 SE2d 654) (2010).


 Id. at 334.


 Id. at 332-334.


 Id. at 334.


 305 Ga. App. 748 (700 SE2d 841) (2010).


 Id. at 749-750 (1).


 Compare Brown, supra; Taylor, supra; Wright, supra at 332-334; McBee v. State, 296 Ga. App. 42, 45-46 (2) (a) (673 SE2d 569) (2009) (conviction for possession of methamphetamine affirmed where defendant/vehicle passenger was moving his hands around and under his seat in defiance of officer’s instructions, defendant’s connection to a lighter and a pipe found under seat and that later tested positive for drugs was based on more than mere spatial proximity; moreover, defendant had told police officer that he was looking for a lighter, and a syringe was found in the defendant’s pocket); Hester v. State, 261 Ga. App. 614-615 (1) (583 SE2d 274) (2003) (evidence held sufficient for possession of cocaine conviction where police officers observed the defendant engaging in what appeared to be a drug transaction, chased and apprehended the defendant, and discovered cocaine on the ground where defendant had been standing, and cocaine residue in defendant’s pocket); Walker v. State, 208 Ga. App. 690, 691-692 (1) (431 SE2d 459) (1993).


 In the Interest of J. S., 303 Ga. App. 788, 789-790 (694 SE2d 375) (2010) (punctuation and footnotes omitted).


 Harris v. State, 236 Ga. 242, 244-245 (1) (223 SE2d 643) (1976) (citation and punctuation omitted).


 See generally Aquino, supra at 166-168 (1); In the Interest of J. S., supra at 788-791 (1).